Filed 9/18/14 P. v. Williams CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B255344
                                                                          (Super. Ct. No. 14PT-00047)
     Plaintiff and Respondent,                                             (San Luis Obispo County)

v.

LARON WILLIAMS,

     Defendant and Appellant.



                   Laron Williams was convicted of inflicting corporal injury on his spouse
(Pen. Code, § 273.5, subd. (a))1 and sentenced to a term in state prison. He appeals from
an order denying his section 2966, subdivision (b) petition for review of the
determination of the Board of Prison Terms (BPT) that appellant meets the criteria of a
mentally disordered offender (MDO), and committing him to the Department of Mental
Health for treatment for a period of one year. (§ 2962 et seq.) We appointed counsel to
represent appellant in this appeal.
                   Appointed counsel has filed a brief summarizing the facts and proceedings
in the trial court. Counsel presents no argument for reversal concerning the order
committing appellant for treatment as an MDO and requests that we review the
commitment proceedings pursuant to People v. Wende (1979) 25 Cal.3d 436, and Anders


         1 All statutory references are to the Penal Code.
v. California (1967) 386 U.S. 738. In making this request, counsel notes that in People v.
Taylor (2008) 160 Cal.App.4th 304, 312 (Taylor), the Second Appellate District
considered whether the Wende/Anders procedures were applicable to MDO commitment
cases and concluded they were not. In accordance with Taylor, we decline to apply
Wende/Anders procedures to this MDO case.
              On June 12, 2014, appointed counsel sent appellant copies of the opening
brief and record on appeal. On June 16, 2014, we sent appellant a letter informing him of
his right to file a supplemental brief within 30 days raising any issues he wishes the court
to consider. We have received no communication from appellant.
              Appointed counsel having found no arguable issues and appellant having
declined to file a supplemental brief, dismissal is appropriate pursuant to Taylor, supra,
160 Cal.App.4th at page 313.
              The appeal is dismissed.
              NOT TO BE PUBLISHED.




                                          PERREN, J.

We concur:



              GILBERT, P. J.



              YEGAN, J.




                                             2
              Teresa Estrada-Mullaney, Judge

         Superior Court County of San Luis Obispo

            ______________________________

Gerald J. Miller, under appointment by the Court of Appeal, for Appellant.
No appearance for Respondent.




                              3